                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


JON QUINTIN JOHNSTON,
an individual,

               Petitioner,                                            Case No. 6:18-cv-00495-YY
       V.
                                                                         OPINION AND ORDER
GARRETT LANEY,
Superintendent,
Oregon State Correctional Institution,

               Respondent.



MOSMAN,J.,

       On September 11, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendation ("F&R") [33], recommending that Petitioner's writ of habeas corpus be

denied. Petitioner objected [35], and Respondent filed a response to the objection [40]. 1

                                         DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the


1
  Petitioner also filed supplemental briefing in support of his objection [41], and Respondent
filed a supplemental response [42].


1 - OPINION AND ORDER
court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the F&R depends on whether or not objections have been filed, in either case, I am free to

accept, reject, or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

                                         CONCLUSION

       Upon review, I agree with Judge You's recommendation and I ADOPT the F&R [33] in

full. I DENY Petitioner's writ of habeas corpus and DISMISS the case with prejudice. Further,

because petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability is DENIED. 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this    J1L   day of October, 2019.




2 - OPINION AND ORDER
